Citation Nr: 0922988	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  07-03 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected diabetes mellitus type II.  

2.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

4.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD including, but not 
limited to, depression.

5.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to June 1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, that denied service connection for peripheral 
neuropathy of the bilateral feet, hearing loss, PTSD, and 
depression; and, granted service connection for diabetes 
mellitus, type II, and assigned a noncompensable rating.  The 
Veteran appealed the initial rating assigned for the service-
connected diabetes mellitus, type II, as well as the denials 
of service connection for peripheral neuropathy of the feet, 
PTSD, depression and hearing loss.

During the pendency of the appeal, the RO issued a rating 
decision in December 2006 that increased the initial rating 
to 10 percent for the service-connected diabetes mellitus, 
type II, effective from the effective date of service 
connection.  As the award is not a complete grant of 
benefits, the issue remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO.  A 
transcript of his testimony is associated with the claims 
file.  The transcript reflects the Veteran's intent to 
withdraw from appellate status the issue of service 
connection for hearing loss.

The issues of entitlement to service connection for PTSD and 
depression are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  On February 9, 2009, during his Personal Hearing before 
the undersigned Veterans Law Judge sitting at the RO, and 
prior to the promulgation of a decision in the appeal, the 
Veteran indicated his request to withdraw from appellate 
status the issue of service connection for hearing loss

2.  The Veteran has not been prescribed insulin or an oral 
hypoglycemic agent to manage his service-connected diabetes 
mellitus, type II.

3.  The Veteran, as likely as not, has peripheral neuropathy 
of his bilateral feet as a result of the service-connected 
diabetes mellitus, type II.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran, with regard to the issue of service connection 
for hearing loss have been met.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.204 (2008).

2.  The criteria for the assignment of an initial rating in 
excess of 10 percent for the service-connected diabetes 
mellitus, type II have not been met at any time during the 
appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 
4.118, Diagnostic Code 7913 (2008).

3.  The criteria for entitlement to service connection for 
peripheral neuropathy of the bilateral feet have been met.  
38 U.S.C.A. §§ 1110, 1116(a)(3), 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  

The Veteran has withdrawn his appeal as to the issue of 
service connection for hearing loss, and there remain no 
allegations of errors of fact or law for appellate 
consideration with regard to that issue.  Accordingly, the 
Board does not have jurisdiction to review the issue of 
entitlement to hearing loss and it is dismissed.

II.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in May 2005 and October 2005.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim of 
service connection and the relative duties of VA and the 
claimant to obtain evidence.  

With regard to the underlying service connection claims, the 
notification did not advise the veteran of the laws regarding 
degrees of disability or effective dates for any grant of 
service connection; however, the underlying service 
connection claim for diabetes mellitus was granted, the claim 
of service connection for peripheral neuropathy is granted 
pursuant to this decision, and the other claims are being 
remanded for additional development.  Therefore any defect 
with regard to the pre-adjudicatory notice is harmless error.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Moreover, the RO sent subsequent duty-to-assist notifications 
in April 2006 and December 2007 that specifically advised the 
Veteran as to how effective dates and initial ratings are 
assigned for any grant of service connection.  

With regard to the increased rating claim, here, the Veteran 
is challenging the initial rating assigned following the 
grant of service connection for diabetes mellitus.  In cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled. Id. At 
490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

Moreover, the notices provided to the Veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities where appropriate, and afforded 
the Veteran the opportunity to give testimony before the 
Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

III.  Increased Ratings

The veteran seeks an initial rating in excess of 10 percent 
for the service-connected diabetes mellitus, type II.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

It is appropriate to consider whether separate ratings should 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's diabetes is rated as 10 percent disabling under 
38 C.F.R. § 4.119, Diagnostic Code 7913.  A 10 percent rating 
is assigned when the diabetes mellitus is manageable by 
restricted diet only.  A 20 percent evaluation is assigned 
for diabetes mellitus requiring insulin and restricted diet, 
or; oral hypoglycemic agent and restricted diet.  A 40 
percent rating is assigned for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities.  A 60 
percent rating is assigned for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.

Note (1) of DC 7913 provides that compensable complications 
of diabetes are to be evaluated separately unless they are 
part of the criteria used to support a 100 percent 
evaluation.  Noncompensable complications are considered part 
of the diabetic process under diagnostic code 7913.

The medical evidence shows that the Veteran was newly 
diagnosed with diabetes mellitus, type II in March 2003.  At 
that time, he attended a diabetes treatment clinic and 
received blood glucose testing materials, as well as a 
prescription for glyburide 2.5 mg by mouth daily.  By August 
2003, the Veteran had stopped taking the medication because 
he claimed that it made him tired.  Blood sugars were running 
in the 100's about half the time, but the remainder of the 
readings were in the 200's and occasionally in the 300 range.  

A May 2004 VA outpatient treatment note indicated that the 
Veteran had been out of glyburide for over a month and labs 
largely reflected control [of the diabetes mellitus] off 
medication.  The Veteran reported some loss of weight.  The 
glyburide was discontinued.  

At a November 2005 QTC examination performed on a fee basis 
for VA, the Veteran reported that he did not have problems 
with hypoglycemia or a history of diabetic ketoacidosis.  He 
visited the doctor two times per year for his diabetes.  The 
Veteran reported that his diabetic treatment included 
medication taken once daily, but he could not recall the 
name.  

December 2005 and March 2006 VA clinic notes indicated that 
the Veteran was not on medication for his diabetes mellitus.  

At a January 2008 QTC examination provided on a fee basis for 
VA, the Veteran reported that he was not on any medication 
for his diabetes, and controlled the blood sugars with diet, 
which included "reduced carbohydrates."  He did not have 
problems with hypoglycemia or a history of diabetic 
ketoacidosis.  Despite noting that the Veteran was on no 
diabetic medication and saw his doctor only once per year for 
diabetic control, the diagnostic testing, which included a 
Comprehensive Metabolic Panel, showed a non-fasting glucose 
of 224 mg/dL.  Urinalysis showed a presence of sugar.  There 
was no protein, RBC, hyaline casts or granular casts.  The 
finding of glucose was 300 mg percent.  The examiner noted 
that the Veteran's diabetes was out of control.  

Despite the January 2008 examiner's indication that the 
Veteran's glucose was out of control, the record does not 
reflect that medication or insulin for control of the 
diabetes has been suggested by a medical professional at any 
time since the effective date of service connection, or that 
the Veteran has been proactive in seeking control of the 
diabetes with oral medication or insulin.  

Although some of the VA treatment records note that the 
Veteran's glucose testing revealed high glucose levels at 
times, these records do not reflect that the Veteran needs 
insulin or an oral hypoglycemic agent for control of the 
diabetes.  

The criteria for the assignment of a rating in excess of 10 
percent for service-connected diabetes mellitus clearly 
indicate that a 20 percent, or higher, rating is not 
warranted unless the Veteran requires insulin or an oral 
hypoglycemic medication for control.  The evidence suggests 
that the Veteran was prescribed an oral agent at the time his 
diabetes was first detected in 2003; however, the record 
clearly indicates that the Veteran decided to discontinue the 
medication and several subsequent outpatient reports indicate 
that the Veteran's blood sugar was controlled without 
medication for quite some time.  

Because the Veteran has neither used an oral hypoglycemic 
agent nor needed insulin for control of his diabetes since 
the effective date of service connection, there is no basis 
on which to assign a rating in excess of 10 percent at any 
time during the appeal period.  

The preponderance of the evidence is against the claim of 
entitlement to an initial rating in excess of 10 percent for 
the service-connected diabetes mellitus, type II; there is no 
doubt to be resolved; and an increased rating is not 
warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  



IV.  Service Connection 

The Veteran seeks service connection for peripheral 
neuropathy of the bilateral feet.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§  1110; 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Additionally, service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

At a November 2004 diabetes group examination, the Veteran's 
feet appeared normal.  Upon inspection of the feet, the 
Veteran did not have a foot problem, and he did not wear 
diabetic shoes.  The feet were pink, warm, dry, and callused.  
Foot pulses and sensation of the toes and plantar surface was 
present bilaterally.

At a November 2005 QTC examination performed on a fee basis 
for VA, the Veteran reported that he had been suffering from 
bilateral foot neuropathy for a year and a half.  The 
examiner indicated, "From the diabetes, he has tingling and 
numbness feet and abnormal sensation feet."  Examination of 
the extremities was essentially negative, as there was no 
atrophic skin changes, ulceration, gangrene, ischemic limb 
pain or persistent coldness.  Regarding peripheral pulses, 
femoral pulses, popliteal pulses, dorsalis pedis pulses and 
anterior tibial pulses were all 2+ bilaterally.  
Neurologically, the peripheral nerve examination was within 
normal limits.  Neurological examination of the lower 
extremities revealed motor function within normal limits.  
Sensory function was within normal limits.  The lower 
extremity reflexes revealed knee jerk 2+ and ankle jerk 2+ 
bilaterally.  The diagnosis was bilateral foot neuropathy 
secondary to diabetes mellitus.  The subjective factors 
included numbness and the objective factors included 
decreased sensation.  

At a January 2008 QTC examination provided on a fee basis for 
VA, the Veteran continued to report that he suffered from 
bilateral foot neuropathy, with progressive loss of strength 
in the feet and toes.  Regarding peripheral pulses, femoral 
pulses, popliteal pulses, dorsalis pedis pulses and anterior 
tibial pulses were all 2+ bilaterally.  Neurologically, the 
peripheral nerve examination was within normal limits.  
Neurological examination of the lower extremities revealed 
motor function within normal limits.  Sensory function was 
within normal limits.  The lower extremity reflexes revealed 
knee jerk 2+ and ankle jerk 2+ bilaterally.  The subjective 
factors included numbness and the objective factors included 
decreased sensation.  The examiner indicated that there was 
no pathology to render a diagnosis of peripheral neuropathy 
of the bilateral feet.  However, in a January 2008 addendum 
report, the examiner indicated that the Veteran's symptoms of 
tingling and numbness of the toes were, in fact, consistent 
with a diagnosis of peripheral neuropathy of the bilateral 
feet.  

To alleviate any confusion regarding the above findings in 
January 2008, the RO obtained an independent medical opinion.  
The physician's report contained a summary of all of the 
prior pertinent medical history.  Based on a review of all of 
the medical evidence of record, the physician opined that the 
Veteran did have evidence of diabetic neuropathy specifically 
based on the examination from November 2005.  That 
examination report noted that the Veteran had evidence of 
decreased sensation to pinprick in the feet.  The physician 
opined that the Veteran's current diabetic neuropathy 
affecting his lower extremities in a stocking distribution as 
well as his erectile dysfunction documented on several 
medical records were at least as likely as not secondary to 
diabetes mellitus, secondary to microvascular complications 
related to diabetes mellitus.  The physician noted that about 
25 percent of patients with a new diagnosis of diabetes 
mellitus, at the time of the diagnosis, do have evidence of 
diabetic neuropathic conditions.  

After a review of the evidence of record, the Board finds 
that the evidence for and against service connection for 
peripheral neuropathy is in equipoise; that is, the evidence 
demonstrating that the Veteran doesn't have a diagnosis of 
peripheral neuropathy is equally weighted against the 
evidence demonstrating that the Veteran does have a diagnosis 
of peripheral neuropathy (that is secondary to the diabetes 
mellitus).  The evidence in support of the Veteran's claim 
includes the VA QTC examination in November 2005 and the 
February 2008 Independent Medical Opinion.  Weighing against 
the veteran's claim is the January 2008 VA QTC examination 
noting that the Veteran did not have a diagnosis of 
peripheral neuropathy.  That notwithstanding, however, the 
same physician came back in a January 2008 addendum statement 
indicating that the Veteran's reported symptoms were, in 
fact, consistent with a diagnosis of peripheral neuropathy of 
the lower extremities.  Therefore, resolving reasonable doubt 
in the Veteran's favor, it is at least as likely as not that 
the Veteran has a diagnosis of peripheral neuropathy of the 
feet that is secondary to the service-connected diabetes 
mellitus, type II.  The Veteran is therefore entitled to the 
benefit of the doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  Accordingly, service connection on a secondary basis 
is warranted for peripheral neuropathy of the bilateral feet.


ORDER

The issue on appeal of entitlement to hearing loss is 
dismissed.  

An initial rating in excess of 10 percent for the service-
connected diabetes mellitus, type II is denied.  

Service connection for peripheral neuropathy of the bilateral 
feet is granted.  


REMAND

The Veteran seeks service connection for PTSD and/or 
depression.

Regarding the depression issue, there is a current diagnosis 
of depression as early as January 2000; however, the service 
medical records do not show complaints, findings or a 
diagnosis of depression.  Thus, the RO did not request a 
medical examination to obtain a nexus opinion.  

With regard to the PTSD claim, however, in addition to the 
general regulations regarding service connection, service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with VA regulation 38 C.F.R. 
§ 4.125(a), a link established by medical evidence, between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

Under 38 U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and 
the applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See also 
Hayes v. Brown, 5 Vet. App. 60 (1993).  The determination as 
to whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Board may not rely strictly on 
combat citations or the veteran's military occupational 
specialty (MOS) to determine if he engaged in combat; rather, 
other supportive evidence of combat experience may also be 
accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); West v. Brown, 7 Vet. App. 70, 76 (1994).  

There are several precedent Court decisions that have 
expanded the understanding of what constitutes credible 
supporting evidence of a claimed stressor.  There is no need 
to verify every detail of a claimed stressor and the evidence 
of a stressor affecting a veteran's unit in service implies 
the veteran's involvement in those events.  Suozzi v. Brown, 
10 Vet. App. 307, 310-311 (1997).  It is error for the Board 
to require confirmation of a veteran's personal participation 
in stressors affecting his unit.  Sizemore v. Principi, 18 
Vet. App. 264, 270 (2004); Pentacost v. Principi, 16 Vet. 
App. 124, 128 (2002).  In Sizemore the Court held that a 
veteran could be considered to have engaged in combat even 
though his unit did not receive incoming enemy fire.

If combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the Veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The Veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the Veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

The medical evidence of record indicates that the veteran has 
a diagnosis of PTSD based on his reported stressors in 
Vietnam.  For example, an April 2009 VA clinical record shows 
a diagnosis of PTSD, based on the Veteran's claims of 
receiving small arms fire and returning fire during his 
service in Vietnam.  

To warrant service connection, however, the evidence must 
also show that either the Veteran engaged in combat with the 
enemy or, if not, whether the Veteran's claimed stressors are 
corroborated by the evidence of record.  

Although the Veteran's service personnel records do not 
indicate that the Veteran received any medals specifically 
denoting combat participation, the Veteran has indicated that 
he does not understand why he did not receive the Combat 
Infantry Badge, given that he was involved in firefights.  In 
statements to the RO, as well as in testimony at his personal 
hearing, the Veteran has maintained that he was hit with an 
"RPG", was involved in firefights, witnessed a fellow 
soldier get struck by fire and die, and was shot at.  

Significantly, the Veteran's personnel records indicate that 
he served with the K Troop, 3rd Squadron, 11th Armored Cavalry 
Regiment in Vietnam as a gunner and an automatic rifleman 
between September 1970 and December 1970.  In light of the 
Veteran's duties in Vietnam, as well as his testimony that he 
was involved in small arms fire and the diagnoses of PTSD and 
depression, additional development is needed to determine, at 
the very least, whether he, or his unit, was engaged in 
combat with the enemy.  

Accordingly, the case is REMANDED for the following action:

1.  Determine whether the Veteran (or his 
unit- K Troop, 3rd Squadron, 11th Armored 
Cavalry Regiment in Vietnam between 
September 1970 and December 1970) engaged 
in combat with the enemy based on the 
Veteran's various stressor statements in 
the claims file, as well as his hearing 
testimony in February 2009 regarding the 
Veteran's reports of firing his weapon at 
the enemy and being shot at as a gunner 
and/or an automatic rifleman between June 
and December 1970.  In this regard, review 
his unit's history to determine whether it 
was engaged in combat during his 
deployment to Vietnam.

2.  If there is no finding of combat, then 
obtain as much detailed information as 
possible regarding the Veteran's claimed 
stressors.  Prepare a summary of the 
claimed PTSD stressor(s) based on review 
of all pertinent documents and statements 
of record, particularly the Veteran's 
stressor statements submitted to the RO, 
and at his personal hearing in February 
2009.  

3.  Then, attempt to verify the occurrence 
of the Veteran's claimed in-service 
stressors.  All agencies that might assist 
in this investigation should be contacted.  
The search should include unit records or 
histories, and the like, that might 
corroborate the Veteran's accounts.  Any 
information obtained should be associated 
with the claims file.  If the search 
efforts produce negative results, 
documentation to that effect should be 
placed in the claims file.  

4.  If a finding of combat is made, or if 
any of the Veteran's claimed stressors are 
corroborated, arrange for a VA psychiatric 
examination of the Veteran that 
specifically includes psychological 
testing, and any other tests to determine 
whether the veteran now experiences PTSD 
and/or depression.  The examiner should 
also determine whether the diagnostic 
criteria to support a diagnosis of PTSD 
have been satisfied.  If the PTSD 
diagnosis is deemed appropriate, the 
examiner should comment upon the link 
between the current symptomatology and any 
in-service stressor(s) reported by the 
Veteran.  If a diagnosis of depression is 
deemed appropriate, the examiner should 
opine as to whether it is at least as 
likely as not that the Veteran's 
depression is related to service.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination(s).  

5.  Following completion of the 
development requested, readjudicate the 
Veteran's claims.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC), and an appropriate period of time 
allowed for response

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


